 


114 HRES 777 IH: Recognizing Mayte Lara Ibarra, and Larissa Martinez for their bravery and leadership in addressing anti-immigrant sentiments voiced by United States politicians.
U.S. House of Representatives
2016-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 777 
IN THE HOUSE OF REPRESENTATIVES 
 
June 13, 2016 
Mr. Veasey (for himself, Mr. Castro of Texas, Mr. Vela, Mr. Hinojosa, Ms. Jackson Lee, Mrs. Watson Coleman, Ms. Wasserman Schultz, Mr. Gene Green of Texas, Ms. Judy Chu of California, Ms. Plaskett, Mr. Hastings, Mr. Nadler, Mrs. Kirkpatrick, Ms. Eddie Bernice Johnson of Texas, Mr. Doggett, and Mr. Honda) submitted the following resolution; which was referred to the Committee on the Judiciary 
 
RESOLUTION 
Recognizing Mayte Lara Ibarra, and Larissa Martinez for their bravery and leadership in addressing anti-immigrant sentiments voiced by United States politicians. 
 
 
Whereas children with an undocumented status, being in the United States through no fault of their own, often live in the shadows as a result of their hardworking parents’ difficult and life changing decision to seek a better life for their children;  Whereas approximately 2,100,000 students in the United States have undocumented status and would have been eligible for the Federal DREAM Act; 
Whereas approximately 1,000,000 undocumented children under the age of 18 call the United States home;  Whereas 63 percent of United States citizens, nearly two-thirds of the Nation’s population, believe in a pathway to citizenship; 
Whereas bringing people out of the shadows has economic benefits to the Nation as a whole;  Whereas the United States has always been a nation of immigrants and throughout the Nation’s history, immigrants and their children from around the globe have kept the workforce vibrant, businesses on the cutting edge, and helped build the greatest economic engine in the world; 
Whereas young people, in particular, provide inspiration in their pursuit of the American dream;  Whereas, on June 15, 2012, the Secretary of Homeland Security and President Barack Obama announced the Deferred Action for Childhood Arrival program which allows certain populations who arrived in the United States as children and meet several guidelines to request consideration of deferred action for a period of 2 years, subject to renewal; 
Whereas the Deferred Action for Childhood Arrivals (DACA) program allows individuals to apply for work authorization and a social security number;  Whereas since the DACA program was launched in 2012, over 713,000 young people have been reviewed and approved by Federal officials to receive temporary and renewable work permits and Social Security numbers so they can contribute to the country of which they feel most a part; 
Whereas, on November 20, 2014, President Barack Obama announced the expansion of the successful 2012 DACA program and also included eligible parents of United States citizens and lawful permanent residents, providing temporary relief from deportation and employment authorization for 3 years under the creation of the Deferred Action for Parents of Americans and Lawful Permanent Residents (DAPA) program;  Whereas the Migration Policy Institute estimates that expansion of the 2012 DACA program could make an additional 275,000 undocumented youths and young adults eligible for relief from removal proceedings and the opportunity to work and study in the United States; 
Whereas less than a mile away from the U.S. House of Representatives and U.S. Senate, the Supreme Court of the United States will issue a decision later this summer on United States v. Texas, which challenges President Barack Obama’s directive to the Secretary of Homeland Security to use his prosecutorial discretion to provide temporary deportation relief to immigrants who have a strong record of established ties to the United States and instead focus agency resources on foreign nationals who have demonstrated that they are a tangible threat to the United States;  Whereas the over 11,000,000 strong undocumented community continues to call on Congress to provide a long-term solution to the Nation’s failed immigration policies; 
Whereas valedictorians are the highest academically ranked students in their high school’s graduating class;  Whereas valedictorians have demonstrated consistency in their intellectual inquiry, academic discipline, determination, and utilization of teacher mentoring throughout their high school career; 
Whereas the House of Representatives has not yet voted in the 114th Congress on legislation that upholds the Nation’s basic principles to secure borders, protect workers, to uphold family unity, and provide an earned path to citizenship;  Whereas in 2010, over 139 Members of the House of Representatives supported the DREAM Act which would give students who were raised in the United States an opportunity to contribute to the Nation’s well-being by serving in the United States Armed Forces or pursuing a higher education; 
Whereas all persons deserve equal respect and treatment no matter their age, race, religion, sexual orientation, or immigration status; and  Whereas the United States legacy and proud reputation as a nation of immigrants will be threatened if Congress continues to shirk its responsibility to address the Nation’s broken immigration system that tears apart families, reduces economic productivity, and forces outstanding students with a genuine desire to better their lives and empower their families through education to be caught in the crossfire of Congress’ continued inaction on one of the most pressing issues affecting the future of the United States: Now, therefore, be it 
 
That the House of Representatives— (1)recognizes Mayte Lara Ibarra, and Larissa Martinez for their bravery and leadership in addressing anti-immigrant sentiments voiced by United States politicians; 
(2)recognizes that young beneficiaries of the DACA program have provided inspiration in their pursuit of the American dream;  (3)commends their efforts to bring light to the thousands of undocumented immigrants living in the shadows, promoting comprehensive immigration reform, and demonstrating that their belief and commitment to the American Dream will continue to inspire other hardworking undocumented students to pursue their goals relentlessly despite the challenges Congress’ failure to bring comprehensive immigration for a vote presents in their daily lives; and 
(4)honors and recognizes the many undocumented valedictorians and graduating seniors of the class of 2016 for their academic achievements.   